Matter of Unique T. (Jenevia T.) (2016 NY Slip Op 08446)





Matter of Unique T. (Jenevia T.)


2016 NY Slip Op 08446


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2475 2474

[*1]In re Unique T., A Child Under the Age of Eighteen Years, etc., Jenevia T., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Andrew J. Baer, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about October 30, 2015, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about September 2, 2015, which found that respondent mother neglected the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence in the record demonstrates that the mother posed an imminent danger of harm to the subject child because the mother suffers from mental illness, misuses drugs and alcohol, and has a prior neglect finding.
The mother has been diagnosed with antisocial personality disorder with borderline traits, a cluster B personality disorder, bipolar 1 disorder, and substance induced mood disorder. She has also demonstrated aggressive, violent behavior on numerous occasions, and has refused to accept mental health treatment (Matter of Liarah H. [Dora S.], 111 AD3d 514 [1st Dept 2013]; Matter of Cerenithy Ecksthine B. [Christian B.], 92 AD3d 417 [1st Dept 2012]).
In addition, the mother has admitted to using "Molly," Ecstasy, marijuana and alcohol, has been hospitalized on at least one occasion for using drugs (Matter of Liarah H. at 515), and refuses to participate in a drug treatment program (see Matter of Chastity O.C. [Angie O.C.], 136 AD3d 407, 408 [1st Dept 2016]).
Moreover, the mother was found to have neglected an older child, and her rights to that child have been permanently terminated. The condition which led to the termination of her [*2]parental rights, her failure to comply with necessary mental health and drug treatment services, still existed as of the petition date, as she continued to refuse such services, warranting a finding of neglect.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK